WxlsoN, Judge:
This appeal for reappraisement has been submitted for decision upon the following stipulation:
IT IS HEEEBY STIPULATED AND AGEEED by and between counsel for the respective parties hereto, subject to the approval of the Court, that the merchandise covered by the appeal for reappraisement enumerated in the attached Schedule of Cases, consists of Christmas tree light sets, exported from Japan; and that, at the time of exporta-: tion thereof to the United States, the market value or the price at which such or similar merchandise was freely sold or, in the absence of sales, freely offered for sale to all purchasers in the principal markets of the country from which exported, in the usual wholesale quantity and in the ordinary course of trade, for exportation to the United States, including the cost of all containers and coverings of whatever nature and all other costs, charges and expenses incident to placing the merchandise in condition packed ready for shipment to the United States, were the invoice unit values net packed, but not including the buying commissions set forth on the invoices.
IT IS FUETHEE STIPULATED AND AGEEED that the merchandise the subject of this stipulation is not included in the list of articles designated by the Secretary -of the Treasury in T.D. 54521, as provided for in Sec. 6(a) of the Customs Simplification Act of 1956, Public Law 927, 84th Congress, and that said, merchandise is subject to appraisement under Sec. 402 of the Tariff Act of 1930 as amended by the Customs Simplification Act of 1956.
IT IS FUETHEE STIPULATED AND AGEEED that the appeal for reappraisement enumerated in the attached Schedule of Cases may be deemed submitted for a decision on the foregoing stipulation.
*783Upon the agreed facts, I find that export value, as defined in section 402(b) of the Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, T.D. 54165, 91 T.D. 295, is the proper basis of value for the merchandise here involved, and that such values are the invoiced unit values, net packed, exclusive of the buying commissions set forth on the invoices.
Judgment will be entered accordingly.